EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Goodhue on 05/31/2022.
The application has been amended as follows: 
Claim 1 (Currently Amended) : A system for air handling, the system comprising:
an oval pipe comprised of plastic having an oval cross-section and having a major axis of 6 inches and a minor axis of 3 inches;
a register boot comprised of plastic having a main body with a first opening and a second opening wherein the first opening ahs an oval cross0section for connection with the oval pipe and wherein the second opening is generally rectangular for fitting a register cover , the main body further comprising a first oval portion at the first opening sized to fit over an end of the oval pipe, a second oval portion extending outwardly from the first oval portion to a rear wall of a box having an opposite front wall and first and second opposite side walls, the register boot further comprising a first tab extending orthogonally outward from the first side wall, a second tab extending orthogonally outward from the second side wall , and a third tab extending orthogonally outward from the front wall;
wherein the first tab has a length less than the first side wall and is centered along the first side wall;
wherein the second tab has a length less than the second side wall and is centered along the second side wall;
wherein the third tab has a length less than the third side wall and is centered along the third side wall;
wherein the second oval portion defines an opening in the rear wall of the box, the opening in the rear wall of the box centered within the rear wall of the box, with a length of the rear wall longer than a major diameter of the opening in the rear wall of the box and with a width of the rear wall longer than a minor diameter of the opening within the rear wall of the box, the opening in the rear wall of the box centered in the rear wall of the box.
Claims 2-6 and 9-11 remain the same as applicant’s claims dated 05/03/2022
Claim 12 (Currently Amended): A method for installing duct work within a building, the method comprising:
providing a system for air handling, the system comprising an oval pipe comprised of plastic having an oval cross-section and a register boot, wherein the register boot is comprised of plastic having a main body with a first opening and a second opening wherein the first opening has an oval cross-section for connection with the oval pipe and wherein the second opening is generally rectangular for fitting a register cover, the main body further comprising a first oval portion at the first opening sized to fit over an end of the oval pipe, a second oval portion extending outwardly from the first oval portion to a rear wall of a box having an opposite front wall and first and second opposite side walls, the register boot further comprising a first tab extending orthogonally outward from the first side wall, a second tab extending orthogonally outward from the second side wall, and a third tab extending orthogonally outward from the front wall, wherein the first tab has a length less than the first side wall and is centered along the first side wall, wherein the second tab has a length less than the second side wall and is centered along the second side wall, and wherein the third tab has a length less than the third side wall and is centered along the third side wall, wherein the second oval portion defines an opening in the rear wall of the box, the opening in the rear wall of the box centered within the rear wall of the box, with a length of the rear wall longer than a major diameter of the opening in the rear wall of the box and with a width of the rear wall longer than a minor diameter of the opening within the rear wall of the box, the opening in the rear wall of the box centered in the rear wall of the box;
 connecting the oval pipe with the register boot by positioning the first oval portion of the register boot over an end of the oval pipe;
 positioning the oval pipe in between framing members extending vertically along a wall of the building; and securing the register boot to the wall such that the first tab, the second tab, and the third tab of the register boot fit against the wall.
Claims 13 and 14 remain the same as applicant’s claims dated 05/03/2022
Claim 15 (Currently Amended): A system for air handling, the system comprising:
 an oval pipe comprised of plastic having an oval cross-section with a major axis of 6 inches and a minor axis of 3 inches,
 a register boot comprised of plastic having a main body with a first opening and a second opening wherein the first opening has an oval cross-section for connection with the oval pipe and wherein the second opening is generally rectangular for fitting a register cover, the main body further comprising a first oval portion at the first opening sized to fit over an end of the oval pipe, a second oval portion extending outwardly from the first oval portion to a rear wall of a box having an opposite front wall and first and second opposite side walls, the register boot further comprising a first tab extending orthogonally outward from the first side wall, a second tab extending orthogonally outward from the second side wall, and a third tab extending orthogonally outward from the front wall, wherein the first tab has a length less than the first side wall and is centered along the first side wall, wherein the second tab has a length less than the second side wall and is centered along the second side wall, and wherein the third tab has a length less than the third side wall and is centered along the third side wall, wherein the second oval portion defines an opening in the rear wall of the box, the opening in the rear wall of the box centered within the rear wall of the box, with a length of the rear wall longer than a major diameter of the opening in the rear wall of the box and with a width of the rear wall longer than a minor diameter of the opening within the rear wall of the box, the opening in the rear wall of the box centered in the rear wall of the box;
 a heating or cooling source configured for suppling heated or cooled air to the oval pipe and fluidly connected to the oval pipe.
Claims 16-22 remain the same as applicant’s claims dated 05/03/2022
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Current prior art of record is silent regarding the opening in the rear wall of the box being centered in the rear wall of the box and is further silent regarding the first oval portion being sized to fit over the oval pipe. Modification to read upon the limitation therefore would not have been obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/               Examiner, Art Unit 3762     

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762